t c summary opinion united_states tax_court joseph orlando beckford petitioner v commissioner of internal revenue respondent docket no 906-05s filed date joseph orlando beckford pro_se vivian n rodriguez for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his niece an earned_income_credit a child_tax_credit and an additional_child_tax_credit background the stipulation of facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in miami florida during petitioner wa sec_24 years old petitioner lived in a house with his mother thelma blake ms blake his brother and his niece tw tw is the daughter of petitioner’s sister at the time tw was years old petitioner was employed as a computer repair technician by sygnetics inc and alienware corp in ms blake was employed in and she earned approximately dollar_figure to dollar_figure that year petitioner filed a form_1040 u s individual_income_tax_return for reporting wages of dollar_figure and adjusted_gross_income of dollar_figure respondent issued to petitioner a statutory_notice_of_deficiency determining that petitioner is not entitled to a dependency_exemption deduction for tw an earned_income 1the court will refer to the minor child by her initials credit a child_tax_credit or an additional_child_tax_credit because he failed to substantiate his claims discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 dependency_exemption petitioner claimed a dependency_exemption for tw for respondent disallowed the deduction contending that petitioner has failed to provide any substantiation that he provided more than half of tw’s support during sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a daughter of a sister of the taxpayer is considered a dependent so long as the child’s gross_income for the calendar_year in which the taxable_year of the taxpayer begins is less than the exemption_amount and more than half the child’s support for the taxable_year was received from the taxpayer sec_151 sec_152 although petitioner contends that he took care of tw in and that he provided more than half of tw’s support he has failed to offer any records to corroborate his testimony 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application petitioner explained that he lacked documentation because he generally paid tw’s expenses in cash petitioner and ms blake shared the expenses for support of the household according to petitioner he helped with paying the mortgage the utilities and most of everything the record is unclear as to the amount of expenses paid for the household it is also unclear how petitioner and ms blake allocated the expenses between them it appears that petitioner contributed to the household expenses whenever he was able and that he did not pay a set amount to ms blake the court is unable to determine how much of the expenses paid_by petitioner related to tw tw attended private school and her tuition was approximately dollar_figure per month ms blake testified that both she and petitioner together paid tw’s tuition petitioner however failed to offer any records or receipts from the school to show the amount of tw’s expenses or how those expenses were paid and allocated ms blake by her own admission earned about three times as much as petitioner in the court concludes that petitioner has not offered sufficient evidence to show that he provided more than half of tw’s support in earned_income_credit respondent disallowed the earned_income_credit contending that petitioner has failed to substantiate that he treated tw as his own child sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 in order for a niece to meet the relationship requirement of sec_32 the taxpayer must show that he cared for the niece as his own child sec_32 petitioner has not offered any evidence to show that he cared for tw as if she were his own daughter even if petitioner did provide some financial support for tw it is insufficient to show that he cared for tw as his own child in this court has indicated that merely contributing financially to the support of an individual does not rise to the level of caring for the individual as one’s own child see mares v commissioner tcmemo_2001_216 smith v commissioner tcmemo_1997_544 although petitioner is not eligible to claim an earned_income_credit under sec_32 for a qualifying_child he may be an eligible_individual under sec_32 even if he does not have any qualifying children for a taxpayer is eligible under this subsection only if his adjusted_gross_income was less than dollar_figure revproc_2002_70 2002_2_cb_845 petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner is eligible for an earned_income_credit child_tax_credit and additional_child_tax_credit for petitioner claimed a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure with tw as the qualifying_child respondent determined that petitioner is not entitled to either sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioner is not allowed a deduction with respect to tw as a dependent under sec_151 tw is not qualifying_child in the absence of a qualifying_child in petitioner is not entitled to claim a child_tax_credit the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 for the additional_child_tax_credit is allowed in an amount that is the lesser_of the remaining child_tax_credit available or percent of the amount by which the taxpayer’s earned_income exceeds dollar_figure sec_24 and b d revproc_2002_70 sec_3 c b pincite the refundable and nonrefundable portions of the child_tax_credit cannot exceed the total allowable_amount of the credit petitioner is not entitled to claim an additional_child_tax_credit because he did not qualify for a child_tax_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
